Citation Nr: 0411007	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-00 999	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

Whether new and material evidence has been submitted to reopen the 
matter as to whether the character of the appellant's discharge 
from service constitutes a bar to VA benefits.  




WITNESS AT HEARING ON APPEAL


The appellant





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The appellant served on active duty from January 1971 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 determination by the RO.  

In November 2003, the appellant presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing was obtained and associated with the claims 
folder.  



FINDINGS OF FACT

1.  In a May 1994 Administrative Decision, it was determined that 
the character of the appellant's discharge constituted a bar to 
the payment of VA benefits.  

2.  In a May 1994 letter, the appellant was advised that he was 
ineligible to receive VA compensation benefits because the 
character of his discharge constituted a bar to the payment of 
such benefits.  

3.  The additional evidence received since the May 1994 denial 
bears directly and substantially upon the specific matters under 
consideration; is not cumulative of previously submitted evidence; 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.  

4.  The appellant received an undesirable discharge for the good 
of the service in order to avoid a trial by general court- martial 
during service.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's May 1994 decision is new 
and material; thus, the matter of whether the character of the 
appellant's discharge from service constituted a bar to VA 
benefits is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2001); 38 C.F.R. § , 20.1103 (2003).  

2.  The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 
3.1(d), 3.12, 3.354 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The appellant's service personnel records reveal that, in March 
1971, he received a nonjudicial punishment for disobeying a lawful 
order given by his superior by coming off a firing line with an 
unsafe weapon.  In March 1972, he also received a nonjudicial 
punishment for failing to obey a lawful order from a sergeant to 
get a hair cut.  

The subsequent personnel records show that, from January 12, 1973, 
to May 30, 1973, the appellant was absent without official leave 
(AWOL), which equaled a total of 139 days.  He was also AWOL from 
August 15, 1973, to September 27, 1973, which equaled a total of 
44 days.  

Shortly thereafter, in October 1973, the appellant requested 
through counsel that he be given an undesirable discharge for the 
good of the service.  In a signed statement, the appellant 
indicated that this request was based on his having gone AWOL from 
January 1973 to May 1973, and from August 1973 to September 1973.  

The appellant further indicated he understood that the commissions 
of these offenses rendered him triable by court-martial and that 
the maximum permissible punishment for such offenses was a bad 
conduct discharge.  

In November 1973, the appellant's request was approved.  He was 
subsequently directed to discharge on December 12, 1973.  

In a report of medical examination completed in December 1973, the 
appellant's psychiatric condition was noted to be normal.  

In January 1994, the appellant filed a formal claim of service 
connection for post-traumatic stress disorder.  

Thereafter, in a May 1994 administrative decision, the RO in 
Boston, Massachusetts determined that the character of the 
appellant's discharge constituted a bar to the payment of VA 
benefits.  The appellant was notified of this decision in a May 
1994 letter from the RO.  

The appellant did not subsequently express disagreement with that 
determination within one year of receiving notification of the 
RO's decision.  

In October 1998, the appellant submitted a statement indicating 
that he wished to reopen his claim of service connection for PTSD.  
He reported that he had recently applied for an upgrade of his 
discharge with the Board for Correction of Naval Records.  

Later that month, the RO issued a letter to the appellant advising 
him that they had received his request but that no further action 
could be taking until the upgraded discharge was received.  

In December 2000, the appellant submitted a copy of the claim he 
had submitted to the Board for Correction of Naval Records.  In 
July 2001, the appellant also submitted the report of a 
psychiatric evaluation that had been conducted in June 2001 in 
regard to his claim for correction of his service records.  

In that report, it was noted that the appellant had described 
flying a number of combat missions as a helicopter gunner while in 
Vietnam.  It was also noted that there was no military record to 
review, but that there were several VA and civilian psychological 
assessments that were consistent with a diagnosis of PTSD.  

The psychiatrist noted that he was troubled by several things, 
including the fact that the appellant apparently did not undergo a 
medical evaluation prior to discharge, and reported using drugs 
and alcohol during his periods of AWOL.  

The psychiatrist further noted that it was hard to imagine that 
the appellant was disabled by PTSD for twenty years, but that it 
never came to the attention of the medical establishment.  
Nevertheless, the psychiatrist noted that there was sufficient 
information to support a diagnosis of PTSD.  

Thereafter, in a February 2002 decision, the Board for Correction 
of Naval Records denied the appellant's application for 
reconsideration for correction of his naval records.  
Specifically, it was found that the evidence submitted was 
insufficient to establish the existence of probably material error 
or injustice.  

Although the report of his June 2001 psychiatric evaluation was 
considered, it was concluded that, even if it were presumed that 
he did have PTSD, there was no indication that he was unable to 
know right from wrong when he went AWOL.  

It was further determined that he had been extended considerable 
clemency when his request to avoid trial by court-martial was 
approved since, by this action, he escaped the possibility of 
confinement at hard labor or punitive discharge.

In a February 2002 letter to the RO, the appellant indicated that 
he was "close to" or "possibly" insane at the time that he went 
AWOL.  He explained that the stress of Vietnam had caused him to 
start drinking heavily and using drugs.  He also noted that he had 
threatened to kill his father on his first day home.  

The appellant also contended that he did not accept a discharge to 
avoid a court-martial.  He argued that he had been confined 
illegally and "stored like a piece of meat".  He indicated that 
accepting an undesirable discharge was the only good option 
available to him.  

In support of his contention that he might have been insane at the 
time that he was AWOL, the appellant pointed to several medical 
records showing that he had been diagnosed with PTSD as a result 
of exposure to combat during service.  Among these records is an 
October 2001 VA discharge summary.  Also included among these 
records is a January 2000 clinical note in which it was noted that 
the appellant had reported using drugs and alcohol during the 
periods in which he went AWOL while on active duty.  

Also included among these records were several letters from a 
private counseling therapist in which the therapist indicated that 
he believed the appellant had gone AWOL as a result of being 
exposed to the stress of combat.  

In a June 2002 letter, a VA psychiatrist determined that the 
appellant's conduct and behavior during service had been in 
response to stimuli that he had witnessed, including exposure to 
combat and being kept in an environment intolerable to himself.  
The psychiatrist explained that a person in such acute distress, 
who knew "right or wrongdoing", could have an impulse of flight in 
response to stressful situations, such as escape, suicide 
attempts, or going AWOL.  

In July 2002, the Manchester RO determined that the evidence 
submitted by the appellant did not warrant a change in the 
previous decision to deny compensation based on the character of 
his discharge.  The appellant subsequently perfected an appeal 
regarding that decision.  

In support of his claim, the appellant also submitted a signed 
statement from a fellow soldier who had served with him in 
Vietnam.  That individual indicated that the appellant had flown 
with him in helicopters on an almost daily basis, and that there 
were numerous occasions where the appellant had put himself in 
harms way to assist others.  

During his November 2003 personal hearing, the appellant 
reiterated his contention that he was exposed to combat while 
serving in Vietnam.  He essentially testified that he was having 
difficulty dealing with these experiences when he went AWOL in 
1973.  He stated that he had returned to his parents in 
Pennsylvania and immediately began experiencing problems at home.  

The appellant indicated that he had threatened to kill his father 
and spent all of his time drinking and shooting pool.  He stated 
that the police in his hometown knew he was AWOL, but never did 
anything about it.  He reported that he was not really "thinking 
much of anything" during this period and never made a conscious 
decision to go AWOL.  

The appellant testified that he was eventually taken by the police 
back to Camp Lejuene and was placed in the brig.  He reported that 
he got into numerous fights in the brig, and that someone 
eventually came in and asked who wanted out.  

The appellant explained that he raised his hand and was later 
handed a form letter to sign.  He asserted that he did not believe 
that he was capable of understanding what he signed at that time.  

Shortly thereafter, the appellant submitted a decision by the 
Board for Correction of Naval Records, which was issued in regard 
to the case of another veteran.  In that decision, it was 
determined that that veteran's discharge should be recharacterized 
as honorable.  In an attached statement, the appellant argued that 
his case was similar, and that his discharge should also be 
recharacterized as honorable.  




II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002)).  

The United States Court of Appeals for Veteran Claims recently has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  

Unlike many questions subject to appellate review, the issue of 
whether the character of the appellant's discharge constitutes a 
bar to the payment of VA benefits, by its very nature, has an 
extremely narrow focus.  

In an April 2002 letter, the RO advised the appellant as to the 
type of evidence necessary to substantiate the claim.  In 
particular, the RO advised the appellant to submit any evidence 
establishing that the character of his discharge had been 
upgraded.  The Board notes that this letter was provided prior to 
the RO's unfavorable July 2002 decision.  

The RO, in the July 2002 denial letter, the December 2002 
Statement of the Case (SOC), and the May 2002 Supplemental 
Statement of the Case (SSOC) set forth the law and facts in a 
fashion that clearly and adequately explained the basis of its 
decision.  

The Board also finds that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this appeal.  

In view of the foregoing, the Board finds that VA has satisfied 
its duty to assist the appellant in apprising him as to the 
evidence needed to substantiate his claim, and in obtaining 
evidence to the extent necessary under the circumstances, as 
required by the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  


III.  New and material evidence

While the RO appears to have reopened the appellant's claim 
regarding the issue of whether the character of his discharge 
constitutes a bar to the payment of VA benefits, and to have 
considered the claim on a de novo basis, the Board is not bound by 
that determination and is, in fact, required to conduct an 
independent new-and- material-evidence analysis in claims 
involving prior final decisions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(now codified at 38 C.F.R. § 3.156(a) (2003)).  

However, this change in the law is not applicable in this case, 
because the appellant's claim was not filed on or after Aug. 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  

Accordingly, the Board will proceed to determine whether new and 
material evidence has been submitted to reopen the appellant's 
claim in this matter without regard to the new version of 38 
C.F.R. § 3.156(a).  

As noted, in a May 1994 Administrative Decision, the RO determined 
that the character of the appellant's discharge constituted a bar 
to the payment of VA benefits.  The appellant was notified of this 
decision in a May 1994 letter from the RO.  The appellant did not 
subsequently appeal that decision.  

Since filing to reopen these claims, the appellant has submitted 
medical records in which physicians have suggested that the 
appellant might have gone AWOL as a result of stress he 
experienced due to combat exposure.  

The Board concludes that the aforementioned evidence is of such 
significance that it must be considered in order to fairly decide 
the merits of the issue of whether the character of the 
appellant's discharge constitutes a bar to the payment of VA 
benefits.  

Accordingly, the Board finds that new and material evidence has 
been submitted in this case, and the claim is therefore reopened.  

Having reopened the aforementioned claim, the Board will proceed 
to adjudicate it on a de novo basis.  Because the RO appears to 
have already reopened the appellant's claim, and to have 
adjudicated it on a de novo basis, the Board believes that the RO 
will not be prejudiced by this action.


IV.  Whether the character of the appellant's discharge from 
service constitutes 
a bar to VA benefits

For purposes of VA benefits, a "veteran" is a person discharged or 
released from active service under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2003).

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or release 
under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  

Discharge or release for certain offenses-to include acceptance of 
an undesirable discharge to escape trial by general court martial 
is considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)  

A discharge under dishonorable conditions will not constitute a 
bar to benefits if the individual was insane at the time of the 
offense caused the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed from the accepted standards of the community to which 
by birth and education he belongs as to lack the adaptability to 
make further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354.  

This definition must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGCPREC 20-97.  In that 
opinion, the VA Office of the General discussed the intended 
parameters of the types of behavior which were defined as insanity 
in 38 C.F.R. § 3.354(a).  

It was indicated that a determination of the extent to which an 
individual's behavior must deviate from his normal method of 
behavior could best be resolved by adjudicative personnel on a 
case-by-case basis in light of the authorities defining the scope 
of the term insanity.  

It was stated that the phrase "interferes with the peace of 
society" in the regulation referred to behavior which disrupted 
the legal order of society.  It was also stated that the term 
"become antisocial" in the regulation referred to the development 
of behavior which was hostile or harmful to others in a manner 
which deviated sharply from the social norm and which was not 
attributable to a personality disorder.  

It was indicated that the reference in the regulation to "accepted 
standards of the community to which by birth and education" an 
individual belonged required consideration of an individual's 
ethnic and cultural background and level of education.  

It was stated that the regulatory reference to "social customs of 
the community" in which an individual resided required assessment 
of an individual's conduct with regard to the contemporary values 
and customs of the community at large.  VAOPGCPREC 20-97

In this case, the appellant was AWOL from January 12, 1973, to May 
30, 1973, and from August 15, 1973, to September 27, 1973.  In 
lieu of a trial by court-martial, the appellant agreed to a 
discharge from service under other than honorable conditions.  

As noted, a discharge or release based on acceptance of an 
undesirable discharge to escape trial by general court-martial is 
considered to have been issued under dishonorable conditions.  38 
C.F.R. § 3.12(d).

The Board has considered the appellant's contention that he did 
not agree to an undesirable discharge because he wished to avoid a 
court-martial, but that he did so only because he was imprisoned 
under terrible conditions and that agreeing to such a discharge 
was his only option.  

However, the Board notes that, in October 1973, the appellant 
requested through counsel that he be given an undesirable 
discharge for the good of the service.  He explained in that 
statement that this request was based on his having gone AWOL from 
January 1973 to May 1973, and from August 1973 to September 1973.  
He further indicated he understood that the commissions of these 
offenses rendered him triable by court-martial and that the 
maximum permissible punishment for such offenses was a bad conduct 
discharge.  

In view of this statement, the Board believes that the appellant 
was well aware that he was facing a trial by court-martial in 
October 1973 and that escaping such a trial was the primary reason 
for his requesting an undesirable discharge.  

Thus, the Board concludes that appellant's undesirable discharge 
is considered to have been issued under dishonorable conditions.  

Having found that the appellant was discharged under dishonorable 
conditions, the Board notes that the only basis on which he could 
be awarded VA benefits would be if he was found to be insane at 
the time of the offenses which caused his discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  

As discussed in detail hereinabove, the appellant has submitted 
numerous medical statements supporting his contention that he 
suffers from PTSD as a result of exposure to combat in the 
Republic of Vietnam.  In these statements, various psychiatrists 
and counselors have suggested that the act of going AWOL during 
service might have been in response to his exposure to various 
stressors in Vietnam.  

However, the Board notes that, even if it were presumed that the 
appellant might have been suffering from PTSD or other emotional 
problems when he went AWOL, this would not be sufficient to 
establish that he was insane when he committed that act.  

In this regard, the Board finds no indication in any of the 
medical records submitted by the appellant that he was unable in 
1973 to know or understand the nature or consequences of his acts 
or that what he was doing was wrong.  Zang v. Brown, 8 Vet. App. 
246, 254 (1995); VAOPGCPREC 20-97.  

In fact, in one letter dated in June 2002, a VA psychiatrist 
appears to suggest that, even though the act of going AWOL may 
have been an attempt to escape stressors experienced in Vietnam, 
the appellant was nevertheless able to know that what he was doing 
was wrong.  

In any event, the Board finds the most probative evidence of 
record regarding the appellant's mental state at the time that he 
committed these acts is the report of his December 1973 medical 
examination in which his psychiatric condition was found to be 
normal.  

The Board believes this opinion, which was rendered shortly after 
he had returned from being AWOL, to be much more probative as to 
the question of whether the appellant was insane at the time, than 
the numerous medical reports that have recently been offered to 
establish that he is currently suffering from PTSD.  

The Board believes this finding to be particularly appropriate 
here because there is no indication that any of the recent 
examiners have reviewed the appellant's service medical records, 
which are negative for any indication of treatment for emotional 
problems or substance abuse.  

In short, the Board believes the appellant's service medical 
records, including the report of his December 1973 medical 
examination, to be the most probative evidence of record regarding 
the question of the appellant's mental state during his periods of 
AWOL.  

Consequently, the Board concludes that the appellant was not 
insane at the time that he committed this offense.  Therefore, the 
Board finds that the character of the appellant's discharge from 
service does constitute a bar to VA benefits.  

The Board has considered the appellant's contention that his 
actions during service did not constitute "willful and persistent 
conduct" so as to prohibit payment of VA benefits.  While it is 
true that a discharge or release because of willful or persistent 
misconduct is considered to have been issued under dishonorable 
conditions, which would prohibit the payment of VA compensation 
benefits, the Board has not made any such finding in this case.  
38 C.F.R. § 3.12(d)(4).  

Instead, it has been determined that the appellant's undesirable 
discharge is considered to have been issued under dishonorable 
conditions because it was requested by the appellant at the time 
in order to avoid a court-martial.  

Thus, the Board notes that he is ineligible for the payment of VA 
benefits regardless of whether or not his behavior in service was 
found to be willful and persistent misconduct.  

In support of his claim, the appellant has submitted a decision 
issued by the Board for Correction of Naval Records in regard to a 
claim brought by another appellant.  

In that decision, it was determined that the character of that 
individual's discharge should be changed to honorable.  The 
appellant essentially claimed that the circumstances of his 
service were similar to that individual's, and that the character 
of his discharge should be changed as well.  

The Board notes, however, that a decision by the Board for 
Correction of Naval Records deals only with the issue of how an 
individual's discharge should be characterized by the service 
department, and VA lacks jurisdiction to alter any such a 
determination.  In fact, such determinations by a service 
department are usually binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

Furthermore, the only discretion afforded to VA in determining 
whether or not the character of a claimant's discharge from 
service allows for the payment of VA benefits is set forth in the 
provisions of 38 C.F.R. § 3.12.  

As discussed in detail, the Board has found that the appellant was 
discharged under dishonorable conditions because he accepted an 
undesirable discharge in order to escape trial by general court-
martial.  

Therefore, the character of the appellant's discharge is a bar to 
the payment of VA benefits under the provisions of 38 C.F.R. § 
3.12.  Accordingly, the benefit sought on appeal is denied.  






ORDER

The character of the appellant's discharge constitutes a bar to VA 
benefits.



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



